Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Attorney Docket Number: 885725-0235-US04
Filling date: 10/15/2020
Priority Date: 9/26/16
Inventor: Maruyama
Examiner: Bilkis Jahan

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2015/0102349 A1) in view of Byun (US 2014/0097415 A1).

Regarding claim 1, Lee discloses a semiconductor device (Figure 3) comprising:
a first transistor DT (Para. 970) having a first semiconductor layer 31 (Paras. 81, 91), a first conductive layer 33 (Para. 71) as a gate electrode, and a first insulating layer GI1 (Para. 82) between the first semiconductor layer 31 and the first conductive layer 33; and
a second transistor ST (Para. 70)  having a second semiconductor layer 11 (Paras. 81, 91), a second conductive layer 13 (Para. 72) as a gate electrode, and a second insulating layer GI1 (multilayer) between the second semiconductor layer 11 and the second conductive layer 13, wherein

the first conductive layer 33 and the second conductive layer 13 are located in the same level (Fig. 3),
the first insulating layer GI1 covers (claim does not say how it covers, consider partially cover) the second transistor ST,
the first semiconductor layer 31 includes an oxide semiconductor having a first channel region (Paras. 81, 91),
at least a part of the first channel region has a first channel length 31 in a first direction (X-direction),
at least a part of the second channel region 11 has a second channel length in a second direction (X-direction), and
the first direction and the second direction are the same (Figure 3).

Lee does not explicitly disclose the second semiconductor layer includes a polycrystalline silicon having a second channel region.
However, Lee discloses the second semiconductor layer includes oxide semiconductor having a second channel region 11 (Paras. 81, 91).

However, Byun discloses the second semiconductor layer includes a polycrystalline silicon or oxide semiconductor having a second channel region (Paras. 50, 55).

Polysilicon and oxide semiconductor to be equivalents for their use as semiconductor layer channel. Accordingly, it would have been obvious at the time of the invention to have either polysilicon or oxide semiconductor as the semiconductor layer channel of Byun because there were recognized in the semiconductor art as equivalents for their use as semiconductor layer channel materials and selecting any of them would be within the level of ordinary skill in the art.

Regarding claim 2, Lee discloses the semiconductor device according to claim 1, wherein the first channel length 31 is the total length of the first channel region 31c, and
the second channel length 11 is the total length of the second channel region 11c.

Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILKIS JAHAN whose telephone number is (571)270-5022. The examiner can normally be reached Monday-Friday, 8:00 am-5 Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BILKIS JAHAN/Primary Examiner, Art Unit 2896